Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract iea without significantly more. The claim(s) recite(s) a device that collects environmental data around a host vehicle, and calculates a route that the host vehicle can follow to reach a parking spot. This judicial exception is not integrated into a practical application because the claimed calculation, determination and recognition steps do not trigger a change in the operating conditions or speed or mode of the host vehicle. The claims do not include any subsequent control steps that operate on the vehicle after the data have been gathered and processed.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims, as written, do not teach any subsequent steps to improve the functionality of the host vehicle, or place other specific limitations on the operations of the host vehicle.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external world information acquisition unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term "external world information acquisition unit" is interpreted to mean a camera or a sonar device, as paragraph [0030] of Applicant's specification states.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “external world recognition unit” is interpreted to mean a processor that identifies detected objects or obstacles, as paragraph [0030] of Applicant’s specification states.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “parking route calculation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The term "parking route calculation unit" is interpreted to mean a computer or processor that performs calculations on acquired data, as paragraphs [0045-0047] of Applicant’s specification state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, et al., US 2017/0259850 A1, in view of Kiyokawa, et al., US 2017/0028984 A1.
As per Claim 1, Yamashita teaches a parking support device for supporting parking of a host vehicle (¶ 38; parking assistance system 100 of Figure 4), the parking support device comprising: 
an external world information acquisition unit that acquires external world information (¶ 34; “a digital camera”); 
an external world recognition unit that recognizes an external world from the external world information acquired by the external world information acquisition unit (¶ 34; “a CMOS image sensor (CIS)”); and 
a parking route calculation unit that calculates a parking route of the host vehicle based on information on an obstacle in the external world recognized by the external world recognition unit (¶ 49; route calculation unit 38 of Figure 5).  
Yamashita does not expressly teach that the parking route calculation unit sets a distance between the obstacle and the host vehicle in the parking route according to a degree of reliability of the information on the obstacle.  Kiyokawa teaches that the parking route calculation unit sets a distance between the obstacle and the host vehicle in the parking route according to a degree of reliability of the information on the obstacle (¶¶ 89, 96).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to operate the parking support device of Yamashita according to reliability standards such as Kiyokawa teaches, in order to determine a path that reduces risks of impact with other vehicles or objects as a host vehicle travels.
As per Claim 2, Yamashita does not expressly teach that the parking route calculation unit sets a longer distance between the obstacle and the host vehicle in the parking route when the reliability of the information on the obstacle is low.  Kiyokawa teaches that the parking route calculation unit sets a 
As per Claim 3, Yamashita does not expressly teach that the parking route calculation unit sets a shorter distance between the obstacle and the host vehicle in the parking route when the reliability of the information on the obstacle is high.  Kiyokawa teaches that the parking route calculation unit sets a shorter distance between the obstacle and the host vehicle in the parking route when the reliability of the information on the obstacle is high (¶ 96).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Yamashita teaches that the external world information acquisition unit acquires external world information detected by at least one of a camera and a sonar, and the external world recognition unit recognizes the obstacle in cooperation with the external world information acquired from the camera and the sonar (¶¶ 34-37).
As per Claim 5, Yamashita does not expressly teach that the parking route calculation unit calculates, when the reliability of the information on the obstacle is low, a parking route including a route that moves in parallel along the obstacle based on the information on the obstacle in the external world detected by the sonar.  Kiyokawa teaches that the parking route calculation unit calculates, when the reliability of the information on the obstacle is low (¶ 97), a parking route including a route that moves in parallel along the obstacle based on the information on the obstacle in the external world detected by the sonar (¶¶ 102-103; as per RT1 of Figure 2).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Yamashita teaches that the parking route calculation unit, when calculating the parking route, calculates from a start point to an end point of the parking route (¶¶ 47-49).

As per Claim 8, Yamashita teaches that the parking route calculation unit sequentially calculates and updates the parking route while the host vehicle moves from a start point to an end point of the parking route (¶ 68).
As per Claim 9, Yamashita does not expressly teach that the parking route calculation unit does not calculate the parking route when the reliability of the information on the obstacle is lower than a predetermined value.  Kiyokawa teaches that the parking route calculation unit does not calculate the parking route when the reliability of the information on the obstacle is lower than a predetermined value (¶ 111; “the parking assist process is ended”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661